

116 HR 2963 IH: Traffic Camera Notification Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2963IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Wright introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to require States to provide notification of the use of
			 automated traffic enforcement systems under highway safety programs.
	
 1.Short titleThis Act may be cited as the Traffic Camera Notification Act of 2019. 2.Required notification in advance of automated traffic systemsSection 402(b)(1) of title 23, United States Code, is amended—
 (1)by redesignating paragraph (F) as paragraph (G); and (2)by inserting after paragraph (E) the following:
				
 (F)require that a law enforcement entity using an automated traffic enforcement system within the State displays notification signs to alert vehicle operators of such system in advance of the system; and.
			